Per, Curiam.
Plaintiff’s decedent was a passenger in an automobile which was involved in a head-on collision with an automobile owned and driven by defendant’s decedent. This action for wrongful death resulted in a jury verdict of no cause for action. Plaintiff’s appeal raises several issues.
It is the contention of the plaintiff that reversible error occurred at trial when defendant’s accident reconstruction expert was permitted to testify, over objection, as to point of impact, other facts and conclusions. Under GOB. 1963, 605, and LaFave v. Kroger Company (1966), 5 Mich App 446, this was not error.
Plaintiff claims reversible error in the trial court’s denial of his motion for new trial, denial of motion for leave to take depositions, and denial of motion for rehearing motion for new trial. All of these motions were addressed to the trial court’s discretion. A review of the record does not establish abuse of that discretion.
Affirmed with costs to defendant.
McGregor, P. J., and Quinn and Letts, JJ., concurred.